The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                     No. 04-14-00095-CR

                                       Jesus PADILLA,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 394254
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER

        On April 28, 2014, we abated this appeal to the trial court for appointment of appellate
counsel to represent appellant, who is indigent. We have received a supplemental clerk’s record
containing the trial court’s order appointing counsel. It is therefore ORDERED that this appeal
is REINSTATED on the docket of this court. It is further ORDERED that the reporter’s record
is due within thirty (30) days from the date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court